DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11 & 12 stand rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hayashi et al. Pub No. US 2009/0289503.
Regarding Independent Claim 1
Hayashi et al. disclose a switch device [Fig 1, (50)] {¶ (0026)}, comprising: 
a receiving conversion component [23] {¶ (0036)}, which is configured to receive [at 23] a wireless signal [electromagnetic energy] {¶ (0036)} and convert [via 23] the received wireless signal into a power supply signal [to 22] {¶ (0036)}; 
a first power component [composite of 21 and 22] {¶ (0036)}, which is connected to the receiving conversion component [23] {¶ (0036)}, and is configured to store electrical energy [at 21] based on the power supply signal [at 22]; 
a control component [22] {¶ (0036)}, which is connected to the first power component [composite of 21 and 22], and 
when power is being received] based on the electrical energy supplied by the first power component [composite of 21 and 22], and generate a control signal [via 22] in the working state [when power is being received]; and
a first switch component [component comprises 14 and 50] {¶ (0026)},  
which is connected to the control component [22 connected to switch component 14] {¶ (0036-0037)}, and 
is configured to change to be in an on state or an off state [for 50] according to the control signal [via 14] {¶ (0029)}; 
wherein the first switch component [component comprises 14 and 50] is arranged on a power supply loop [from 60 to 40] {¶ (0026)} of a controlled device [40] to which a second power component [60] is configured to supply electrical energy in the on state [when 50 is closed] {¶ (0026)}.
Regarding Claim 2
Hayashi et al. disclose the switch device [Fig 1, (50)] {¶ (0026)} of claim 1, further comprising: 
a transmitting component [3] {¶ (0028)}, which is configured to transmit the wireless signal [at 1] {¶ (0028)} to the receiving conversion component [11] [¶ (0029)}.
Regarding Claim 3
Hayashi et al. disclose the switch device [Fig 1, (50)] {¶ (0026)} of claim 2, wherein when the transmitting component [via 3] {¶ (0028)} is an infrared transmitting component {¶ (0028)}, 
the receiving conversion component [11] {¶ (0029)} comprises: 

when the transmitting component [3] {¶ (0028)} is an electromagnetic signal transmitting component, the receiving conversion component [Fig 5, (23C)] {¶ (0050)} comprises: 
an electromagnetic signal [via 20] {¶ (0050)} receiving conversion component [23C] which is configured to receive an electromagnetic signal {¶ (0050-0052)}.
Regarding Claim 4
Hayashi et al. disclose the switch device [Fig 1, (50)] {¶ (0026)} of claim 1, wherein the first power component [composite of 21 and 22] {¶ (0036)} comprises: 
a boosting sub-component [Fig 8, (23g)] {¶ (0054)}, which is connected to the receiving conversion component [23C] {¶ (0050)}, and is configured to boost the power supply signal [to 22] {¶ (0035)}; and 
a power storage sub-component [23f] {¶ (0054)}, 
which is connected to the boosting sub-component [23g] {¶ (0035-0036, 0054)}, and 
is configured to store electrical energy [at 21] based on the boosted power supply signal [via 23g] and supply power to the control component [22] based on the electrical energy [at 21] {¶ (0035-0036, 0050-0054)}.
Regarding Claim 11
Hayashi et al. disclose the switch device [Fig 1, (50)] {¶ (0026)} of claim 2, wherein the first power component [composite of 21 and 22] {¶ (0036)} comprises: 
a boosting sub-component [Fig 8, (23g)] {¶ (0054)}, which is connected to the receiving conversion component [23C] {¶ (0050)}, and is configured to boost the power supply signal [to 22] {¶ (0035)}; and 

which is connected to the boosting sub-component [23g] {¶ (0035-0036, 0054)}, and 
is configured to store electrical energy [at 21] based on the boosted power supply signal [via 23g] and supply power to the control component [22] based on the electrical energy [at 21] {¶ (0035-0036, 0050-0054)}.
Regarding Claim 12
Hayashi et al. disclose the switch device [Fig 1, (50)] {¶ (0026)} of claim 3, wherein the first power component [composite of 21 and 22] {¶ (0036)} comprises: 
a boosting sub-component [Fig 8, (23g)] {¶ (0054)}, which is connected to the receiving conversion component [23C] {¶ (0050)}, and is configured to boost the power supply signal [to 22] {¶ (0035)}; and 
a power storage sub-component [23f] {¶ (0054)}, 
which is connected to the boosting sub-component [23g], and 
is configured to store electrical energy [at 21] based on the boosted power supply signal [via 23g] and supply power to the control component [22] based on the electrical energy [at 21] {¶ (0035-0036, 0050-0054)}.
Claims 5-9 & 13-20 stand rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. Pub No. US 2009/0289503 as applied to claim 1 above, and further in view of Stieber et al. Patent No. 10312697.
Regarding Claim 5
Hayashi et al. disclose the switch device [Fig 1, (50)] {¶ (0026)} of claim 1 {¶ (0026, 0035-0036, 0050-0054)}.
Hayashi et al. fail to disclose a second switch component, which is disposed in series with the first switch component on the power supply loop, and is connected to the first switch component and the control component respectively; 
wherein the second switch component is configured to change a switch state according to a user operation on the second switch component; and 
wherein the control component is configured to output the control signal to the first switch component according to the switch state of the second switch component and the wireless signal including a user instruction.
However, Stieber et al. disclose a second switch component [Fig 2D, (232)] {Col. 6, (L61-L67; Col. 7, (L1-L10)}, which is disposed in series with the first switch [234] {Col. 6, (L61-L67; Col. 7, (L1-L10)} component on the power supply loop [from 206] {Col. 7, (L10-L11)}, and is connected to the first switch [234] component and the control component [CTRL via 208] {Col. 7, (L2-L10)} respectively; 
wherein the second switch [232] component is configured to change a switch state [open or close] according to a user operation [Fig 1, (via 102] {Col. 3, (L29-L44)} on the second switch component [Fig 2D, (232)]; and 
wherein the control component [CTRL via 208] is configured to output the control signal to the first switch component [234] according to the switch state [open/close] of the second switch [232] component and the wireless signal {Col. 12, (L16)} including a user instruction {Col. 3, (L29-L50)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Hayashi et al. and Stieber et al. to 
Regarding Claim 6
Hayashi et al. disclose the switch device [Fig 1, (50)] {¶ (0026)} of claim 5 {¶ (0026, 0035-0036, 0050-0053)}.
Hayashi et al. fail to disclose at least two power supply loops disposed in parallel, 
wherein each power supply loop comprises the first switch component and the second switch component.
However, Stieber et al. disclose at least two power supply loops [Fig 2D, (212 & 216)] {Col. 7, (L6, L24)} disposed in parallel, 
wherein each power supply loop [from 212 & 216] comprises the first switch [234] component and the second switch component [230] {Col. 6, (L61-L67; Col. 7, (L1-L10)}.
Note: the switches are shown in the Fig 2D.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Hayashi et al. and Stieber et al. to have an external battery to boost charge to the internal battery upon reaching a threshold to ensure charging of the battery for optimum operation of the device.
Regarding Claim 7
Hayashi et al. disclose the switch device [Fig 1, (50)] {¶ (0026)} of claim 5 {¶ (0026, 0035-0036, 0050-0053)}.
Hayashi et al. fail to disclose the second switch component comprises: 
a first moving sub-end, which is connected to a moving end of the first switch component; and 

wherein the first moving sub-end and the second moving sub-end have identical switch states.
However, Stieber et al. disclose a second switch component [Fig 2D, (230)] comprises: 
a first moving sub-end [left end of 230], which is connected to a moving end [closing end of 234] of the first switch component [234]; and 
a second moving sub-end [left end of 234], which is connected to the first power component [206] {Col. 7, (L10)}, 
wherein the first moving sub-end [left end of 230] and the second moving sub-end [left end of 234] have identical switch states [open state] {Col. 6, (L61-L67; Col. 7, (L1-L10)}.
Note: the switches are shown in the Fig 2D.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Hayashi et al. and Stieber et al. to have an external battery to boost charge to the internal battery upon reaching a threshold to ensure charging of the battery for optimum operation of the device.
Regarding Claim 8
Hayashi et al. disclose the switch device [Fig 1, (50)] {¶ (0026)} of claim 7 {¶ (0026, 0035-0036, 0050-0053)}.
Hayashi et al. fail to disclose comprising: 
a detection component, 
which is connected to a fixed end corresponding to the second moving sub-end, and 
is configured to detect a switch state of the second moving sub-end; 
wherein the control component is connected to the detection component, and 

However, Stieber et al. disclose a detection component [Fig 1, (via 102/202)] {Col. 3, (L29-L44); Col. 5, (L2-L16)}, 
which is connected to a fixed end [connected to 208] {(Col. 5, (L14)} corresponding to the second moving sub-end [of 232], and 
is configured to detect a switch state [open/close] of the second moving sub-end [left end of 234]; 
wherein the control component [CTRL via 208] {Col. 7, (L2-L10)} is connected to the detection component [102/202], and 
is configured to determine a switch state [open/close] of the first moving sub-end [left end of 230] according to the switch state [open/close] of the second moving sub-end [left end of 234] {Col. 6, (L61-L67; Col. 7, (L1-L10)}.
Note: the switches are shown in the Fig 2D.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Hayashi et al. and Stieber et al. to have an external battery to boost charge to the internal battery upon reaching a threshold to ensure charging of the battery for optimum operation of the device.
Regarding Claim 9
Hayashi et al. disclose the switch device [Fig 1, (50)] {¶ (0026)} of claim 8 {¶ (0026, 0035-0036, 0050-0053)}.
Hayashi et al. fail to disclose the first power component is further configured to supply power to the detection component.
Stieber et al. disclose a first power component [Fig 2D, (212)] is further configured to supply power to the detection component [102/202] {Col. 3, (L29-L44); Col. 5, (L2-L16)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Hayashi et al. and Stieber et al. to have an external battery to boost charge to the internal battery upon reaching a threshold to ensure charging of the battery for optimum operation of the device.
Regarding Claim 13
Hayashi et al. disclose the switch device [Fig 1, (50)] {¶ (0026)} of claim 2 {¶ (0026, 0035-0036, 0050-0053)}.
Hayashi et al. fail to disclose a second switch component, which is disposed in series with the first switch component on the power supply loop, and is connected to the first switch component and the control component respectively; 
wherein the second switch component is configured to change a switch state according to a user operation on the second switch component; and 
wherein the control component is configured to output the control signal to the first switch component according to the switch state of the second switch component and the wireless signal including a user instruction.
However, Stieber et al. disclose a second switch component [Fig 2D, (232)] {Col. 6, (L61-L67; Col. 7, (L1-L10)}, which is disposed in series with the first switch [234] {Col. 6, (L61-L67; Col. 7, (L1-L10)} component on the power supply loop [from 206] {Col. 7, (L10-L11)}, and is connected to the first switch [234] component and the control component [CTRL via 208] {Col. 7, (L2-L10)} respectively; 
open or close] according to a user operation [Fig 1, (via 102)] {Col. 3, (L29-L44)} on the second switch component [Fig 2D, (232)]; and 
wherein the control component [CTRL via 208] is configured to output the control signal to the first switch component [234] according to the switch state [open/close] of the second switch [232] component and the wireless signal {Col. 12, (L16)} including a user instruction {Col. 3, (L29-L50)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Hayashi et al. and Stieber et al. to have an external battery to boost charge to the internal battery upon reaching a threshold to ensure charging of the battery for optimum operation of the device.
Regarding Claim 14
Hayashi et al. disclose the switch device [Fig 1, (50)] {¶ (0026)} of claim 3 {¶ (0026, 0035-0036, 0050-0053)}.
Hayashi et al. fail to disclose a second switch component, which is disposed in series with the first switch component on the power supply loop, and is connected to the first switch component and the control component respectively; 
wherein the second switch component is configured to change a switch state according to a user operation on the second switch component; and 
wherein the control component is configured to output the control signal to the first switch component according to the switch state of the second switch component and the wireless signal including a user instruction.
Stieber et al. disclose a second switch component [Fig 2D, (232)] {Col. 6, (L61-L67; Col. 7, (L1-L10)}, which is disposed in series with the first switch [234] {Col. 6, (L61-L67; Col. 7, (L1-L10)} component on the power supply loop [from 206] {Col. 7, (L10-L11)}, and is connected to the first switch [234] component and the control component [CTRL via 208] {Col. 7, (L2-L10)} respectively; 
wherein the second switch [232] component is configured to change a switch state [open or close] according to a user operation [Fig 1, (via 102] {Col. 3, (L29-L44)} on the second switch component [Fig 2D, (232)]; and 
wherein the control component [CTRL via 208] is configured to output the control signal to the first switch component [234] according to the switch state [open/close] of the second switch [232] component and the wireless signal {Col. 12, (L16)} including a user instruction {Col. 3, (L29-L50)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Hayashi et al. and Stieber et al. to have an external battery to boost charge to the internal battery upon reaching a threshold to ensure charging of the battery for optimum operation of the device.
Regarding Claim 15
Hayashi et al. disclose the switch device [Fig 1, (50)] {¶ (0026)} of claim 13 {¶ (0026, 0035-0036, 0050-0053)}.
Hayashi et al. fail to disclose at least two power supply loops disposed in parallel, 
wherein each power supply loop comprises the first switch component and the second switch component.
Stieber et al. disclose at least two power supply loops [Fig 2D, (212 & 216)] {Col. 7, (L6, L24)} disposed in parallel, 
wherein each power supply loop [from 212 & 216] comprises the first switch [234] component and the second switch component [230] {Col. 6, (L61-L67; Col. 7, (L1-L10)}.
Note: the switches are shown in the Fig 2D.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Hayashi et al. and Stieber et al. to have an external battery to boost charge to the internal battery upon reaching a threshold to ensure charging of the battery for optimum operation of the device.
Regarding Claim 16
Hayashi et al. disclose the switch device [Fig 1, (50)] {¶ (0026)} of claim 14 {¶ (0026, 0035-0036, 0050-0053)}.
Hayashi et al. fail to disclose at least two power supply loops disposed in parallel, 
wherein each power supply loop comprises the first switch component and the second switch component.
However, Stieber et al. disclose at least two power supply loops [Fig 2D, (212 & 216)] {Col. 7, (L6, L24)} disposed in parallel, 
wherein each power supply loop [from 212 & 216] comprises the first switch [234] component and the second switch component [230] {Col. 6, (L61-L67; Col. 7, (L1-L10)}.
Note: the switches are shown in the Fig 2D.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Hayashi et al. and Stieber et al. to 
Regarding Claim 17
Hayashi et al. disclose the switch device [Fig 1, (50)] {¶ (0026)} of claim 13 {¶ (0026, 0035-0036, 0050-0053)}.
Hayashi et al. fail to disclose the second switch component comprises: 
a first moving sub-end, which is connected to a moving end of the first switch component; and 
a second moving sub-end, which is connected to the first power component, 
wherein the first moving sub-end and the second moving sub-end have identical switch states.
However, Stieber et al. disclose a second switch component [Fig 2D, (230)] comprises: 
a first moving sub-end [left end of 230], which is connected to a moving end [closing end of 234] of the first switch component [234]; and 
a second moving sub-end [left end of 234], which is connected to the first power component [206] {Col. 7, (L10)}, 
wherein the first moving sub-end [left end of 230] and the second moving sub-end [of 234] have identical switch states [open state] {Col. 6, (L61-L67; Col. 7, (L1-L10)}.
Note: the switches are shown in the Fig 2D.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Hayashi et al. and Stieber et al. to have an external battery to boost charge to the internal battery upon reaching a threshold to ensure charging of the battery for optimum operation of the device.
Claim 18
Hayashi et al. disclose the switch device [Fig 1, (50)] {¶ (0026)} of claim 14 {¶ (0026, 0035-0036, 0050-0053)}.
Hayashi et al. fail to disclose the second switch component comprises: 
a first moving sub-end, which is connected to a moving end of the first switch component; and 
a second moving sub-end, which is connected to the first power component, 
wherein the first moving sub-end and the second moving sub-end have identical switch states.
However, Stieber et al. disclose a second switch component [Fig 2D, (230)] comprises: 
a first moving sub-end [left end of 230], which is connected to a moving end [closing end of 234] of the first switch component [234]; and 
a second moving sub-end [left end of 234], which is connected to the first power component [206] {Col. 7, (L10)}, 
wherein the first moving sub-end [left end of 230] and the second moving sub-end [of 234] have identical switch states [open state] {Col. 6, (L61-L67; Col. 7, (L1-L10)}.
Note: the switches are shown in the Fig 2D.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Hayashi et al. and Stieber et al. to have an external battery to boost charge to the internal battery upon reaching a threshold to ensure charging of the battery for optimum operation of the device.
Regarding Claim 19
Hayashi et al. disclose the switch device [Fig 1, (50)] {¶ (0026)} of claim 17 {¶ (0026, 0035-0036, 0050-0053)}.
Hayashi et al. fail to disclose comprising: 
a detection component, 
which is connected to a fixed end corresponding to the second moving sub-end, and 
is configured to detect a switch state of the second moving sub-end; 
wherein the control component is connected to the detection component, and 
is configured to determine a switch state of the first moving sub-end according to the switch state of the second moving sub-end.
However, Stieber et al. disclose a detection component [Fig 1, (via 102/202)] {Col. 3, (L29-L44); Col. 5, (L2-L16)}, 
which is connected to a fixed end [connected to 208] {(Col. 5, (L14)} corresponding to the second moving sub-end [right end of 232], and 
is configured to detect a switch state [open/close] of the second moving sub-end [left end of 232]; 
wherein the control component [CTRL via 208] {Col. 7, (L2-L10)} is connected to the detection component [102/202], and 
is configured to determine a switch state [open/close] of the first moving sub-end [left end of 230] according to the switch state [open/close] of the second moving sub-end [left end of 232] {Col. 6, (L61-L67; Col. 7, (L1-L10)}.
Note: the switches are shown in the Fig 2D.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Hayashi et al. and Stieber et al. to 
Regarding Claim 20
Hayashi et al. disclose the switch device [Fig 1, (50)] {¶ (0026)} of claim 18 {¶ (0026, 0035-0036, 0050-0053)}.
Hayashi et al. fail to disclose comprising: 
a detection component, 
which is connected to a fixed end corresponding to the second moving sub-end, and 
is configured to detect a switch state of the second moving sub-end; 
wherein the control component is connected to the detection component, and 
is configured to determine a switch state of the first moving sub-end according to the switch state of the second moving sub-end.
However, Stieber et al. disclose a detection component [Fig 1, (via 102/202)] {Col. 3, (L29-L44); Col. 5, (L2-L16)}, 
which is connected to a fixed end [connected to 208] {(Col. 5, (L14)} corresponding to the second moving sub-end [of 232], and 
is configured to detect a switch state [open/close] of the second moving sub-end [of 232]; 
wherein the control component [CTRL via 208] {Col. 7, (L2-L10)} is connected to the detection component [102/201], and 
is configured to determine a switch state [open/close] of the first moving sub-end [left end of 230] according to the switch state [open/close] of the second moving sub-end [left end of 232] {Col. 6, (L61-L67; Col. 7, (L1-L10)}.
Note: the switches are shown in the Fig 2D.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Hayashi et al. and Stieber et al. to have an external battery to boost charge to the internal battery upon reaching a threshold to ensure charging of the battery for optimum operation of the device.
Claim 10 stands rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. Pub No. US 2009/0289503 as applied to claim 1 above, and further in view of Recker et al. Pub No. US 2018/0177032.
Regarding Claim 10
Hayashi et al. disclose the switch device [Fig 1, (50)] {¶ (0026)} of claim 1{¶ (0026, 0035-0036, 0050-0053)}.
Hayashi et al. fail to disclose a switch panel, which is provided with a panel button corresponding to the second switch component.
However, Recker et al. disclose a switch button [Fig 5, (520)] for on/off toggle {¶ (0167)}.  
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Hayashi et al. and Recker et al. to have safety, security and convenience the user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGDEEP S DHILLON whose telephone number is (571)270-7694.  The examiner can normally be reached on 8-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAGDEEP S DHILLON/Examiner, Art Unit 2836            
                                                                                                                                                                                            /Nguyen Tran/Primary Examiner, Art Unit 2838